Citation Nr: 1822106	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a spine condition.

2. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right knee condition.

3. Entitlement to service connection for a spine condition.

4. Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.
 
This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge during a March 2018 videoconference hearing.  A transcript of that proceeding is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The service connection claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran filed claims for service connection for a spine condition and a bilateral knee condition in December 1956, which the RO denied in a March 1957 rating decision.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within one year, and the decision became final.

2. New and material evidence has been received to reopen the claims for service connection for a spine condition and a right knee condition.


CONCLUSION OF LAW

The March 1957 rating decision, which in pertinent part denied service connection for a spine condition and a right knee condition, is final.  New and material evidence has been received to reopen those claims.  38 U.S.C. §§ 5103A, 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration were provided to the Veteran in the February 2017 Statement of the Case (SOC) and will not be repeated here in full.  

After a full review of the record, both of the previously denied service connection claims on appeal are reopened for the following reasons.

In a March 1957 rating decision, the RO denied claims of entitlement to service connection for a bilateral knee condition and a back condition.  Regarding the bilateral knee claim, the RO reasoned that no knee pathology was found on the Veteran's January 1957 VA examination.  Also, while the RO considered an April 1955 service treatment record noting complaints of and treatment for right knee pain, the RO noted that the discharge examination was negative for any knee abnormality.  Regarding the spine claim, the RO reasoned that the Veteran's service discharge examination was negative for any back complaints or findings.  The RO found that the evidence of record did not establish a relationship between the back condition found on examination and service.  The Veteran did not file an NOD or submit new and material evidence within one year, and the March 1957 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.   

New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Newly submitted evidence may be material if it provides a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

In this case, new and material evidence has been received to reopen both service connection claims on appeal.  Since the March 1957 rating decision, VA has received the Veteran's and his spouse's 2018 Board hearing testimony regarding continuous right knee and spine symptoms since service.  Specifically, the Veteran testified that he has had back pain since an in-service incident involving lifting heavy furniture.  He also testified that he has had right knee symptoms since a fall during his service in Germany.

In addition, since the March 1957 rating decision, VA has received a favorable, May 2014 nexus statement from private chiropractor L.F. DiDonato, which appears to reference both disabilities at issue in this appeal.  Likewise, an August 2012 letter by the same private chiropractor references treatment of the Veteran's low back and right knee in the late 1970s and early 1980s.  The chiropractor stated that during that period, the Veteran had reported spine and right knee symptoms since service.  

Regarding the spine claim, the Veteran's friends' and spouse's statements received in 2014 and 2015 corroborate the contentions of continuous back symptoms since service.  See April 2014 statement by friend C.D. (stating he has known Veteran since 1965 and Veteran has had back pain as long as they have known each other); May 2014 statement by friend F.B. (stating she was 59-years-old and has known Veteran since childhood, and that she and her siblings were always cautioned that the Veteran could not pick them up or "rough house" with them due to his "bad back;" stating she later learned that his back issues were the result of an in-service injury that "had always plagued him"); April 2014 statement by friends Mr. and Mrs. W.B. (stating they have known Veteran since 1964 and that he always has had back problems since then); June 2014 statement by Veteran's spouse (stating she and Veteran have been married for 55 years, since 1959; explaining that they started dating when he was discharged from service and that the Veteran always has complained of back pain); November 2014 spouse statement to Congressman (stating Veteran has had back pain since 1955).  

Regarding the right knee claim, additional medical evidence has been received since the March 1957 rating decision showing current right knee diagnoses.  See, e.g., August 2013 VA primary care note (referencing July 2013 MRI results showing mild/moderate osteoarthritis); February 2016 VA primary care note (referencing right knee osteoarthritis diagnosis based on imaging showing mild to moderate degenerative changes).  Moreover, his spouse's November 2014 statement to their Congressman reports that the Veteran has had knee pain since 1955.  

The lay statements and Board hearing testimony summarized above regarding continuity of spine and right knee symptomatology since service (including the Veteran's reports to the private chiropractor that informed the 2012 and 2014 favorable medical statements) must be presumed credible for purposes of the determination whether to reopen.  See Justus, supra.  

In summary, the evidence summarized above raises a reasonable possibility of substantiating both service connection claims on appeal.  As this evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen both claims.  See 38 C.F.R. § 3.156.  Accordingly, the claims are reopened.  To that extent only, the claims are granted.  As discussed further below, both claims must be remanded for further development.


ORDER

New and material evidence having been received, the claim for service connection for a spine condition is reopened; to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a right knee condition is reopened; to that extent only, the appeal is granted.

REMAND

In this case, VA's duty to assist has not been satisfied.  Therefore, a remand is necessary for the following further development.

* VA treatment records: The Veteran testified during the Board hearing that he began VA treatment in the early-to-mid 1970s with the Bay Pines VA Healthcare System and the New Port Richey VA Outpatient Clinic (OPC).  However, the earliest VA treatment records in the claims file are electronic records from the Tampa VA Medical Center (VAMC) (including associated VA Outpatient Clinics (OPCs)) from approximately January 2000.  The RO must attempt to obtain all outstanding VA outpatient treatment records, including any archived or retired paper records.

* Private treatment records:  The Veteran and his spouse testified during the Board hearing that he has had private treatment for both disabilities at issue in this appeal.  Private treatment records from the following identified providers remain outstanding:

o Florida Joint and Sports Medicine Center, including all treatment with Dr. S.C. Mirabello (specifically all outstanding private treatment records from approximately 1985 to 2008);
o Dr. Hanff (1988 meniscectomy / cartilage removal);
o Dr. Freedman (private knee treatment in Florida);
o Ewing and Thomas (private physical therapy for back and knees in Florida);
o Dr. P.F. Wallace, (private bone and joint surgeon in St. Petersburg, Florida) (see February 1993 letter by Dr. Wallace referencing both back and bilateral knee symptoms, received in January 2015).

(The Board notes that the Veteran and his spouse have stated that they unsuccessfully attempted to obtain some of the Veteran's older private treatment records, including from the following non-VA providers: Dr. Sass (deceased private chiropractor who was based in West Islip, New York); unidentified private hospital in Amityville, New York (hospitalization for back condition in mid-1960s); and Dr. Boskin (deceased private doctor who admitted Veteran to unidentified, non-VA hospital in Amityville, New York for back condition in mid-1960s).  Moreover, Dr. DiDonato's August 2012 letter notes that the Veteran's private chiropractic treatment records from the late 1970s to early 1980s are not available.  Thus, the list above omits private providers from whom it would be futile to request records because they have been destroyed or are otherwise unavailable.)

* VA medical opinion for spine claim:  The Board finds that the 2016 and 2017 VA spine medical opinions were inadequate for the following reasons.  Regarding the 2016 opinion, the RO acknowledged that clarification was needed in part due to discrepancies in the examiner's nexus findings.  See December 2016 VA Form 21-2507a (request to clarify 2016 opinion).  Moreover, although the 2016 VA examiner noted a May 2014 diagnosis of lumbar intervertebral disc disorder, the 2016 opinion only considered the nexus issue as to the 1957 VA examiner's diagnosis of Scheurmann's disease.  Unfortunately, the 2017 clarification opinion did not cure all of the deficiencies in the 2016 opinion.  Specifically, the 2017 opinion failed to distinguish among the various current spine diagnoses that constitute congenital diseases or defects, and which ones do not.  This deficiency is significant because it affects the applicable legal standards.  The 2017 opinion only addressed the Veteran's diagnosis of Scheuermann's disease during his VA examination in 1957, well before the relevant appeal period.  However, the 2017 opinion failed to consider his various other spine diagnoses during the appeal period (including lumbar spine degenerative changes, degenerative disc disease, and stenosis), and their respective, possible relationships to service under the relevant standards.  Furthermore, the 2017 opinion's rationale that there were no medical records showing diagnosis or treatment for a back injury that would have aggravated Scheuermann's disease did not expressly address the October 1955 service treatment record noting complaints of and treatment for back pain.  In summary, a new VA spine opinion is needed to address these issues.

* VA addendum medical opinion for right knee claim: If any of the documentary development requested above results in the receipt of VA or private medical records relevant to the Veteran's right knee condition, then the RO should obtain an addendum medical opinion.  The 2011 and 2012 VA knee examiners' respective negative nexus opinions primarily hinged on their findings of no chronicity between the in-service reference to right knee complaints in 1955 and his right knee surgery in the 1980s.  Any newly obtained VA or private treatment records from after the Veteran's discharge from service but before the right knee surgery in the 1980s may support his continuity of symptomatology and/or direct nexus theories.  Thus, any newly obtained, relevant VA or private treatment records must be addressed in an addendum opinion.

Finally, as this matter must be remanded for the reasons explained above, updated VA treatment records also should be associated with the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding VA treatment records from the following facilities and time periods:

a. Bay Pines VA Healthcare System all associated OPCs from approximately 1973 to the present.  This must include a search of archived or retired paper records.  All efforts to obtain these records, including any searches of archived or retired paper records, must be fully documented and a negative response must be provided if records are not available.  

b. Tampa VAMC and all associated OPCs (including but not limited to the New Port Richey VA OPC and Pasco VA OPC) from approximately 1973 to the present.  This must include a search of archived or retired paper records.  All efforts to obtain these records, including any searches of archived or retired paper records, should be fully documented and a negative response must be provided if records are not available.  

c. Tampa VAMC and all associated OPCs (including but not limited to the Pasco VA OPC and New Port Richey VA OPC) from April 2016 to the present.

2. After obtaining the necessary releases from the Veteran, request all medical records from the following identified private providers:

a. Florida Joint and Sports Medicine Center, including all treatment with Dr. S.C. Mirabello (specifically all outstanding private treatment records from approximately January 1985 to 2008) (see March 2012 release identifying knee treatment since approximately January 1985);
b. Dr. Hanff (1988 meniscectomy / cartilage removal);
c. Dr. Freedman (private treatment in Florida);
d. Ewing Thomas (private physical therapy for back and knees in Florida);
e. Dr. P.F. Wallace, (private bone and joint surgeon in St. Petersburg, Florida) (see February 1993 letter by Dr. Wallace referencing both back and bilateral knee symptoms, received in January 2015).
f. All other private medical providers who provided relevant treatment for the conditions at issue in this appeal that the Veteran may identify in the appropriate releases.  

If additional, relevant care is referenced in these private treatment records, then the RO should attempt to obtain records of that care as well.  

All such requests and any negative responses must be associated with the file.  If any such records are unavailable, then the RO should notify the Veteran and his representative.

3. DO NOT PROCEED WITH THE FOLLOWING INSTRUCTIONS UNTIL ALL OUTSTANDING VA TREATMENT RECORDS AND PRIVATE TREATMENT RECORDS, TO THE EXTENT POSSIBLE, HAVE BEEN OBTAINED.

4. If and only if the development requested above results in the RO obtaining additional private or VA treatment records relevant to the Veteran's right knee condition, then, return the claims file to the 2012 VA knee examiner (or to another examiner if that person is no longer available) for an addendum medical opinion.  The examiner should opine on the following, with a full supporting rationale: 

Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's current right knee disabilities began during or were caused by his military service?  Please expressly consider the following evidence: April 1955 service treatment record noting complaint of and treatment for right knee pain; lay statements by Veteran and his spouse asserting continuous right knee symptoms since service (summarized above).

5. Schedule a VA medical opinion with an examiner who is a physician, given the medical complexity of the issues involved, regarding the Veteran's spine condition.  The examiner should review the claims folder, including this remand, and note that review in the report.  The examiner should opine as to the following, with full supporting rationales:

a. Identify all current spine diagnoses in the medical records from August 2011 the present.  

b. As to each current spine diagnosis identified per step (a) above, please explain whether it is a congenital "defect" or "disease." 

c. If any identified spine condition is due to a congenital DISEASE, is it clear and unmistakable that each pre-existing spine disability WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition. 

d. If any identified spine condition is due to a congenital DEFECT, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from an additional disability due to aggravation of the defect during service because of a superimposed disease or injury?  

e. If any spine condition identified per step (a) above is not congenital, please address whether it is at least as likely as not (50 percent or greater probability) that the condition began during or was caused by service.  

f. For each opinion requested in (c) through (e) above, please expressly consider the following evidence: October 1955 service treatment record referencing complaints of and treatment for back pain; multiple statements by Veteran's spouse and friends received in 2014 to 2015 regarding continuity of back symptoms since service (summarized in decision above); Veteran's and spouse's 2018 Board hearing testimony regarding continuity of back symptoms since service (summarized in decision above).

If any opinion requested above cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

6. After completing the above and any other development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


